Citation Nr: 1603904	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  06-23 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	William K. Thames, II, Attorney


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1957 to January 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2004 and May 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which declined to reopen the Veteran's claim for entitlement to service connection for a heart condition.  A Board decision dated in February 2011 reopened the claim and remanded it for additional development. 

This claim was most recently before the Board in June 2013 when it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his currently diagnosed coronary artery disease with ischemic heart disease is linked to service, to include a service-connected disability.  VA examinations in November 2006 and December 2012 and opinions were provided in January 2013 and February 2014.  The opinions are not adequate for adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

In particular, the February 2014 examiner reviewed the claims file and opined that the Veteran's heart disability was not caused by or aggravated by his service-connected PTSD.  The examiner identified several risk factors for the development of coronary artery disease including age, male sex, hyperlipidemia, lifestyle, and psychosocial.  He stated the Veteran's age, hypertension, hyperlipidemia, and male sex were his risk factors and were likely alone or in concert to have caused his cardiac problems.  He provided no explanation as to why the Veteran's PTSD did not cause or contribute to his heart problems even though psychosocial is listed as a risk factor.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the February 2014 VA examiner for an addendum opinion.  If the February 2014 examiner is unavailable, the claims file should be provided to another appropriate examiner.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination. This must be noted in the examination report.  The examiner should identify all current heart disabilities.

For each heart disability identified, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's heart disability, to include coronary artery disease with ischemic heart disease:

a. Had its onset in service or is otherwise etiologically related to his active service.  The examiner should specifically address the Veteran's in-service treatment for chest pain.

b. Was caused by a service-connected disability, to include posttraumatic stress disorder, sinusitis, or a cheek laceration.  The examiner should specifically address "psychosocial" as being a risk factor and how that relates to the Veteran's PTSD.

c. Was aggravated by a service-connected disability, to include posttraumatic stress disorder, sinusitis, or a cheek laceration.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After he has had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

